Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the Amendments and Remarks filed February 2, 2021 concerning application number 14/465,401. The amendments of claims 49-51 and 62-64 are acknowledged.

EXAMINER'S COMMENT
The amendment filed on February 2, 2021 under 37 CFR 1.312 has been entered.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 66-73 directed to an invention non-elected without traverse.  Accordingly, claims 66-73 have been cancelled.

Allowable Claims
Claims 21-24 and 47-64 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: amendments of claims 49-51 and 62-64 do not change the scope of the claims and previously indicated reasons for allowance in the November 3, 2020 notice of allowance still stand. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781